 4:20-cv-03070-RFR-SMB Doc # 14 Filed: 10/26/20 Page 1 of 14 - Page ID # 1444




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

 JASON ASSAD,

                         Petitioner,                           4:20CV3070

          v.
                                                            MEMORANDUM
 TODD WASMER, Warden of Tecumseh                             AND ORDER
 Correctional Institution, and SCOTT R.
 FRAKES, Director of the Nebraska
 Department of Correctional Services,

                         Respondents.

      This matter is before the Court on petitioner Jason Assad’s (“Assad”) Petition for a
Writ of Habeas Corpus (“petition”) under 28 U.S.C. § 2254 (Filing No. 1). Assad, an
inmate at the Tecumseh State Correctional Institution (“Tecumseh”), within the Nebraska
Department of Correctional Services (“NDCS”), “seeks a conditional writ of habeas corpus
in which he can only be released if the State of Nebraska refuse[s] to permit a direct
appeal.” Respondents Todd Wasmer, Warden at Tecumseh, and Scott R. Frakes, Director
of the NDCS (collectively, “State”), urge the Court to dismiss Assad’s petition with
prejudice. For the reasons stated below, Assad’s petition is denied, and this case is
dismissed with prejudice.

I.    BACKGROUND
      A.       Facts 1
      At about 8:00 a.m. on September 14, 2014, a man called the Sydney, Nebraska,
Police Department to report he heard an unknown woman scream from the direction of the




      1
        The facts in this case are not in dispute. The Court’s recitation of the facts is
primarily drawn from Assad’s petition and supporting brief (Filing No. 13) and the
Nebraska Supreme Court’s opinion in State v. Assad, 938 N.W.2d 297 (Neb. 2020).
 4:20-cv-03070-RFR-SMB Doc # 14 Filed: 10/26/20 Page 2 of 14 - Page ID # 1445




El Palomino Motel (“motel”) in Sydney. At the time, Assad and his wife owned and lived
at the motel.

       An officer arrived at the scene a few minutes later, spoke with the witness, and
attempted to make contact with someone at the motel. He knocked on three room doors,
rang the buzzer at the motel office, and called the phone number listed on the front door.
When no one answered, he obtained a search warrant.

       About four hours after the initial call, the police executed the warrant and performed
a “welfare check” at Assad’s residence at the motel. They found his wife in a back bedroom
with injuries to her face and head. An officer escorted her from the motel and took her to
a nearby ambulance.

       Assad was also there, yelling profanities. An officer patted him down and found a
syringe in his pocket. He was taken into custody. The police then obtained additional
search warrants pursuant to which they seized some evidence of drug use and a surveillance
video from inside the motel room. Further investigation also revealed Assad, a convicted
felon, unlawfully possessed a knife and rifle in the room that morning.

       Ultimately, Assad was charged with (1) possession of a knife by a prohibited person;
(2) first-degree false imprisonment; (3) terroristic threats; (4) use of a knife to commit a
felony; and (5) possession of a firearm by a prohibited person. The prosecutor also alleged
Assad should be sentenced as an habitual criminal based on two prior felony convictions.

       Before trial, Assad, through appointed counsel, filed several motions to suppress the
evidence the police obtained pursuant to three separate search warrants, arguing the
evidence was obtained in violation of his rights under the United States and Nebraska
constitutions. After several evidentiary hearings, the district court denied all of Assad’s
suppression motions.




                                             2
 4:20-cv-03070-RFR-SMB Doc # 14 Filed: 10/26/20 Page 3 of 14 - Page ID # 1446




       Although the contested evidence played a key role in Assad’s trial, Assad’s counsel
failed to renew his evidentiary objections at trial. Under Nebraska law, a criminal
“defendant must object at trial to admission of the evidence which was the subject of the
suppression motion in order to preserve an appellate question concerning admissibility of
that evidence.” State v. Cody, 539 N.W.2d 18, 24 (Neb. 1995).

       On April 17, 2015, the jury found Assad guilty on all five counts. The district court
denied his motion for a new trial. After an enhancement hearing on May 29, 2015, the
district court determined Assad was an habitual criminal. See Neb. Rev. Stat. § 29-2221.
He received an aggregate sentence of 35 to 60 years in prison.

       B.     Postconviction Procedural History
       Assad obtained new counsel for his appeal. His appellate counsel’s opening brief
was forty pages long and contained two assignments of error—that the district court erred
in (1) denying his motions to suppress and (2) deciding that the evidence obtained after the
first illegal search was not “fruit of the poisonous tree” under Wong Sun v. United States,
371 U.S. 471, 488 (1963).

       On December 16, 2015, the State moved for summary affirmance, pointing out that
Assad’s trial counsel failed to preserve his evidentiary issues for appeal because he did not
object to the admission of the evidence at trial. In response, Assad moved for leave to file
a revised brief that would address that issue by adding a third assignment of error that “any
failure by Assad’s trial counsel to object to the admission of such evidence at trial
constituted ineffective assistance of counsel.”

       The Nebraska Court of Appeals (“Court of Appeals”) denied Assad’s motion for
leave and sustained the State’s motion for summary affirmance, ostensibly finding that trial
counsel’s failure to object was fatal to Assad’s appeal. Assad sought further review from
the Nebraska Supreme Court, which was denied.



                                             3
 4:20-cv-03070-RFR-SMB Doc # 14 Filed: 10/26/20 Page 4 of 14 - Page ID # 1447




          On March 27, 2017, Assad—again with new counsel—timely filed a verified
motion for postconviction relief. He sought relief on six grounds, including a “layered”
claim that his trial counsel was ineffective for failing to object at trial and preserve his
appeal of the denial of his suppression motions and that his appellate counsel was
ineffective for failing to raise ineffective assistance of trial counsel in her opening brief.
Assad argued his counsel’s errors denied him his constitutional right to appellate review
and the only effective remedy would be to grant him a new direct appeal. According to
Assad, under Nebraska law, if he received a new direct appeal because his appellate counsel
was ineffective, he could raise all of the issues presented in his motion for postconviction
relief.

          On the State’s motion to dismiss, the district court denied Assad’s motion without
an evidentiary hearing. Rejecting Assad’s assertion that he was entitled to a new direct
appeal, the district court concluded his claims were subject to review under the familiar
two-part test articulated in Strickland v. Washington, 466 U.S. 668, 694 (1984). To
establish ineffective assistance of counsel under Strickland, a defendant must show his
counsel’s representation was both deficient and prejudicial. Id. at 687-88. The district
court concluded Assad could not show prejudice because the arguments he wanted his
appellate counsel to raise lacked merit. In particular, the district court found Assad’s
motions to suppress were properly denied and the evidence derived from the search
warrants was properly admitted at trial.

          On November 17, 2017, Assad appealed. See State v. Assad, No. A-17-1193, 2019
WL 951169, at *2-3 (Neb. Ct. App. Feb. 26, 2019). Assad argued, in part, that the district
court erred in denying his “layered” ineffective-assistance-of-counsel claim by requiring
him to prove prejudice. In Assad’s view, the district court should have presumed prejudice
and granted him a new appeal because his appellate counsel’s mistakes resulted in a
summary affirmance without any review of the merits.



                                              4
 4:20-cv-03070-RFR-SMB Doc # 14 Filed: 10/26/20 Page 5 of 14 - Page ID # 1448




       The Court of Appeals affirmed, concluding (1) Assad did not specifically argue
most of his ineffective-assistance-of-counsel claims as required under Nebraska law and
(2) “[a]ny error with respect to the denial of his [constitutional] right to a direct appeal was
not assigned as error.” Id. at *3. The Court of Appeals did not consider those issues Assad
did not specifically assign or argue and denied his last claim on the merits. Id. at *3-4.

       Assad again petitioned for further review. See Assad, 938 N.W.2d at 301. He
assigned one error—“that the Court of Appeals erred by affirming the district court’s
dismissal of his ineffective assistance of appellate counsel claim.” Id. He again argued he
was “entitled to a presumption of prejudice and a new direct appeal.” Id.

       The Nebraska Supreme Court granted the petition and ordered supplemental
briefing “addressing whether, under the circumstances, Assad was required to demonstrate
prejudice under Strickland or whether this is a case in which prejudice is presumed.” Id.
After carefully reviewing the governing legal standards and the parties’ respective
arguments, the Nebraska Supreme Court concluded “Assad was required to demonstrate
prejudice under Strickland and that he failed to do so.” Id. at 306.

       On June 16, 2020, Assad filed this petition for a writ of habeas corpus under 28
U.S.C. § 2254(a). That statute permits a state prisoner like Assad to petition a federal court
for a writ of habeas corpus if he alleges “he is in custody in violation of the Constitution
or laws or treaties of the United States.” Id. Assad asserts just one ground for relief:

       PETITIONER HAS BEEN DENIED HIS CONSTITUTIONAL RIGHT TO
       ONE DIRECT APPEAL OF HIS CONVICTION UNDER Neb. Rev. Stat.
       § 25-1912 IN WHICH “PREJUDICE” SHOULD BE PRESUMED
       BECAUSE THE ERRORS BY APPELLATE COUNSEL TOTALLY
       PREVENTED PETITIONER FROM OBTAINING ANY REVIEW OF HIS
       CONVICTION ON ANY MERITS IN VIOLATION OF THE SIXTH AND
       FOURTEENTH AMENDMENTS AND THE DECISION IN Douglas v.
       California, 372 U.S. 353 (1963) AND Evitts v Lucey, 469 U.S. 387, 105
       S. Ct. 830 (1985) AND THEIR PROGENY.


                                               5
 4:20-cv-03070-RFR-SMB Doc # 14 Filed: 10/26/20 Page 6 of 14 - Page ID # 1449




       The State opposes Assad’s petition on the merits but does not deny that his petition
is timely, see 28 U.S.C. § 2244(d)(1), and that he has exhausted all available state-court
remedies, see id. § 2254(b)(1)(A); Baldwin v. Reese, 541 U.S. 27, 29 (2004).

II.    DISCUSSION
       A.     Standard of Review
       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L.
104–132, 110 Stat. 1214 (1996), governs the Court’s review of Assad’s habeas petition.
See Franklin v. Hawley, 879 F.3d 307, 310 (8th Cir. 2018). “AEDPA sharply limits the
circumstances in which a federal court may issue a writ of habeas corpus to a state prisoner
whose claim was ‘adjudicated on the merits in State court proceedings.’” Johnson v.
Williams, 568 U.S. 289, 298 (2013) (quoting 28 U.S.C. § 2254(d)); accord Burt v. Titlow,
571 U.S. 12, 15-16 (2013) (“Recognizing the duty and ability of our state-court colleagues
to adjudicate claims of constitutional wrong, AEDPA erects a formidable barrier to federal
habeas relief for prisoners whose claims have been adjudicated in state court.”).

       Under AEDPA’s “highly deferential standard for evaluating state-court rulings,”
Lindh v. Murphy, 521 U.S. 320, 333 n.7 (1997), the Court can only grant Assad’s petition
if the Nebraska Supreme Court’s adjudication of his claim

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme
       Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of
       the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d); see also Bell v. Cone, 535 U.S. 685, 693 (2002) (explaining AEDPA
“modified a federal habeas court’s role in reviewing state prisoner applications in order to
prevent federal habeas ‘retrials’ and to ensure that state-court convictions are given effect
to the extent possible under law”). Assad argues “he should be granted a new direct appeal
under 28 U.S.C. § 2254(d)(1).”

                                             6
 4:20-cv-03070-RFR-SMB Doc # 14 Filed: 10/26/20 Page 7 of 14 - Page ID # 1450




       The phrase “clearly established Federal law, as determined by the Supreme Court
of the United States” as used in § 2254(d)(1) “refers to the holdings, as opposed to the
dicta, of th[e] [Supreme] Court’s decisions as of the time of the relevant state-court
decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000). A state-court decision is
“contrary to” clearly established Supreme Court precedent if “the state court applies a rule
different from the governing law set forth in [the Supreme Court’s] cases, or if it decides a
case differently than [the Supreme Court has] on a set of materially indistinguishable
facts.” Bell, 535 U.S. at 694.

       A state court’s application of the Supreme Court’s clearly established precedent is
“unreasonable” if it “identifies the correct governing legal principle from th[e] [Supreme]
Court’s decisions but unreasonably applies that principle to the facts of the prisoner’s
case.” Williams, 529 U.S. at 413. An unreasonable application of the Supreme Court’s
“holdings must be ‘objectively unreasonable,’ not merely wrong; even ‘clear error’ will
not suffice.” White v. Woodall, 572 U.S. 415, 419 (2014) (quoting Lockyer v. Andrade,
538 U.S. 63, 75-76 (2003)); accord Williams, 529 U.S. at 411 (“[A] federal habeas court
may not issue the writ simply because that court concludes in its independent judgment
that the relevant state-court decision applied clearly established federal law erroneously or
incorrectly.”).

       This standard is—as Congress intended—“difficult to meet.” Sexton v. Beaudreaux,
585 U.S. ___, ___, 138 S. Ct. 2555, 2558 (2018) (per curiam) (quoting Harrington v.
Richter, 562 U.S. 86, 102 (2011)). It demands the Court give the Nebraska Supreme
Court’s decision “the benefit of the doubt.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011)
(quoting Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam)). The Court “will not
lightly conclude that a State’s criminal justice system has experienced the ‘extreme
malfunctio[n]’ for which federal habeas relief is the remedy.” Burt, 571 U.S. at 20
(alteration in original) (quoting Harrington, 562 U.S. at 102).



                                             7
 4:20-cv-03070-RFR-SMB Doc # 14 Filed: 10/26/20 Page 8 of 14 - Page ID # 1451




       B.     Presumption of Prejudice
       Assad argues “[t]he applicable Supreme Court and Eighth Circuit 2 authorities hold
that a ‘presumption of prejudice’ applies when the actions of appellate counsel actually or
constructively denies [sic] an inmate state court consideration of the merits on direct
appeal.” In support, he relies on Roe v. Flores-Ortega, 528 U.S. 470, 483 (2000), an
“unusual” case in which “counsel’s alleged deficient performance arguably led not to a
judicial proceeding of disputed reliability, but rather to the forfeiture of a proceeding
itself.” More specifically, the criminal defendant in Flores-Ortega alleged his counsel was
constitutionally ineffective for failing “to file a notice of appeal on his behalf after
promising to do so.” Id. at 474.

       In Flores-Ortega, the Supreme Court highlighted the distinction between “cases
involving mere ‘attorney error,’” in which a defendant must show prejudice under
Strickland, and cases in which he “alleges not that counsel made specific errors in the
course of representation, but rather that during the judicial proceeding he was—either
actually or constructively—denied the assistance of counsel altogether.” Id. at 482-83.

       The Supreme Court noted that in United States v. Cronic, 466 U.S. 648, 659 (1984),
Penson v. Ohio, 488 U.S. 75, 88-89 (1988), and Smith v. Robbins, 528 U.S. 259, 286
(2000), it “held that the complete denial of counsel during a critical stage of a judicial


       2
         Assad’s heavy reliance on Eighth Circuit authority is misplaced. He even goes so
far as to suggest the Eighth Circuit’s opinion in Hendricks v. Lock, 238 F.3d 985 (8th Cir.
2001), is binding on the Nebraska Supreme Court “[u]nder principles of vertical stare
decisis” because it “has not been overruled and is consistent with the cited United States
Supreme Court authorities in [his] brief.” While the decision in Hendricks may be relevant
in determining reasonableness under § 2254, it neither constitutes “clearly established
Federal law, as determined by the Supreme Court” nor binds the Nebraska Supreme Court.
See, e.g., Williams, 529 U.S. at 381 (“If this Court has not broken sufficient legal ground
to establish an asked-for constitutional principle, the lower federal courts cannot
themselves establish such a principle with clarity sufficient to satisfy the AEDPA bar.”);
Marshall v. Rodgers, 569 U.S. 58, 64 (2013) (per curiam) (rejecting “the mistaken belief
that circuit precedent may be used to refine or sharpen a general principle of Supreme Court
jurisprudence into a specific legal rule that this Court has not announced”); Harrington,
562 U.S. at 102-03 (recognizing the significance of state sovereignty under AEDPA).


                                             8
 4:20-cv-03070-RFR-SMB Doc # 14 Filed: 10/26/20 Page 9 of 14 - Page ID # 1452




proceeding mandates a presumption of prejudice because ‘the adversary process itself’ has
been rendered ‘presumptively unreliable.’”      Flores-Ortega, 528 U.S. at 483; accord
Strickland, 466 U.S. at 692 (“Actual or constructive denial of the assistance of counsel
altogether is legally presumed to result in prejudice.”). “Drawing on that line of cases,”
the Supreme Court held in Flores-Ortega “that when counsel’s constitutionally deficient
performance deprives a defendant of an appeal that he otherwise would have taken, the
defendant has made out a successful ineffective assistance of counsel claim entitling him
to an appeal.” 528 U.S. at 484.

       Assad maintains that is what happened in his case—his appellate counsel’s failure
to raise his trial counsel’s ineffective assistance caused him to lose his direct appeal on
summary dismissal.     In Assad’s view, although Strickland’s prejudice requirement
normally applies to the errors appellate counsel makes regarding “which issues to raise on
appeal,” the error his appellate counsel made in this case was “sufficiently egregious to
presume prejudice.”

       Assad says his case is like Hendricks v. Lock, 238 F.3d 985, 986 (8th Cir. 2001), in
which the Eighth Circuit upheld the district court’s determination “that the insufficient
performance of appellate counsel had in effect denied [the defendant] his first appeal of
right in the state courts.” In Hendricks, the defendant appealed his conviction but “[h]is
appeal was rejected without a decision on the merits” because his arguments were
“‘completely undeveloped,’” “‘unsupported by any reasoning,’” and “‘provided nothing
for meaningful review.’” Id. (quoting State v. Hendricks, 944 S.W.2d 208, 210 (Mo. 1997)
(en banc)).

       When the Missouri Supreme Court summarily denied his motion to recall the
mandate, the defendant filed a § 2254 motion in the United States District Court for the
District of Missouri. Id. The district court granted the motion, concluding the “case fell
within an exception to [Strickland’s prejudice prong] for defendants who are, actually or


                                            9
4:20-cv-03070-RFR-SMB Doc # 14 Filed: 10/26/20 Page 10 of 14 - Page ID # 1453




constructively, altogether denied the assistance of counsel in a proceeding where a
constitutional right to it exists.” Id. at 987.

       The respondent appealed, and the Eighth Circuit affirmed. Id. at 986. In doing so,
the Eighth Circuit—at the respondent’s request—assumed the Missouri Supreme Court had
implicitly decided on the merits that the defendant failed to show prejudice under
Strickland.    Id. at 987.     The Eighth Circuit nonetheless concluded “it would be
unreasonable to hold that” the defendant “was not prejudiced by his counsel’s
delinquency,” which effectively deprived him of an appeal that “passed constitutional
muster.” Id. at 988.

       In response to the respondent “point[ing] out that the Supreme Court has
distinguished the complete denial of appellate counsel, which would justify a presumption
of Strickland prejudice, from ‘a case in which counsel fails to press a particular argument
on appeal . . . or fails to argue an issue as effectively as he or she might,’” the Eighth Circuit
found the defendant’s “case [wa]s not so easily distinguishable from one that involves a
complete denial of counsel.” Id. at 988-89 (quoting Penson, 488 U.S. at 88). Because his
counsel’s ineffective assistance “altogether denied [the defendant] a decision on the merits
in his first appeal of right,” the Eighth Circuit affirmed the grant of habeas relief. Id. at
989. Assad seeks the same result in this case.

       The Nebraska Supreme Court carefully considered Assad’s arguments but found he
did not meet the high bar for a presumption of prejudice under Strickland, Cronic, and their
progeny because his counsel’s failure was not “complete” or “extreme.” Assad, 938
N.W.2d at 302. In reaching that conclusion, the Nebraska Supreme Court rejected Assad’s
assertion that his case was directly controlled by Flores-Ortega and Garza v. Idaho, 586
U.S. ___, ___, 139 S. Ct. 738, 746-47 (2019) (deciding “Flores-Ortega’s presumption of
prejudice applies despite an appeal waiver). It concluded Assad was “not denied a direct
appeal entirely” because his counsel did file an appeal, “[a]nd although the Court of


                                                  10
4:20-cv-03070-RFR-SMB Doc # 14 Filed: 10/26/20 Page 11 of 14 - Page ID # 1454




Appeals resolved the appeal summarily, it considered the issues raised on appeal and
affirmed the convictions rather than dismissing the appeal.” Assad, 938 N.W.2d at 303.

       Turning to Assad’s argument that prejudice should be presumed because he
“effectively received no direct appeal,” the Nebraska Supreme Court observed the absence
of any U.S. Supreme Court decision characterizing circumstances like Assad’s “as
equivalent to the complete denial of an appeal.” Id. In particular, the Nebraska Supreme
Court noted “Assad’s counsel filed a 40-page brief, which assigned multiple errors,”
attempted “to raise additional assignments of error,” and petitioned for further review.

       In the Nebraska Supreme Court’s view, Assad’s case did not warrant a presumption
of prejudice because his counsel’s mistake was more like those cases involving the “mere
ineffective assistance of counsel” or the failure to raise particular issues or “arguments on
appeal than those cases involving the “denial of counsel altogether on appeal.” Id. at
303-04 (first quoting Robbins, 528 U.S. at 286, then citing Penson, 488 U.S. at 88, and
then citing Bell, 535 U.S. at 697). Accordingly, it concluded Assad’s counsel’s “alleged
error—raising some issues rather than others—[wa]s subject to the usual Strickland
requirements rather than the presumed prejudice exception.” Id. at 304.

       With respect to Assad’s reliance on Hendricks, the Nebraska Supreme Court opined
the case “actually support[ed] [its] determination that prejudice should not be presumed”
in Assad’s case. Id. at 305. It reasoned that Assad’s counsel did not fail to provide
argument to support the issues she raised on appeal like defense counsel in Hendricks; she
failed “to assert particular issues on appeal,” which would not justify a presumption of
prejudice under Hendricks. Id.

       Assad strongly disagrees with the Nebraska Supreme Court’s interpretation and
application of U.S. Supreme Court precedent. He is adamant he was denied his right to a
direct appeal by his appellate counsel’s errors and lays out the reasons he thinks the



                                             11
4:20-cv-03070-RFR-SMB Doc # 14 Filed: 10/26/20 Page 12 of 14 - Page ID # 1455




Nebraska Supreme Court’s decision is wrong. But this is a habeas case, and that is not the
question for this Court. See White, 572 U.S. at 419.

        The question for this Court under § 2254(d)(1) is whether the Nebraska Supreme
Court’s decision that the presumption of prejudice does not apply “resulted in a decision
that was contrary to, or involved an unreasonable application of, clearly established Federal
law, as determined by the Supreme Court of the United States.” See also Williams v. Roper,
695 F.3d 825, 831-32 (8th Cir. 2012) (explaining that absent an obvious misapplication of
relevant Supreme Court precedent, “the proper question is whether there is” a reasonable
argument that the state-court decision is consistent with that precedent). To prevail, Assad
must show the Nebraska Supreme Court’s decision was “so lacking in justification that
there was an error well understood and comprehended in existing law beyond any
possibility for fairminded disagreement.” Harrington, 562 U.S. at 103. He has not done
that.

        The Nebraska Supreme Court’s decision is not contrary to a holding of the U.S.
Supreme Court on “materially indistinguishable facts.” Bell, 535 U.S. at 694; see also
Woods v. Donald, 575 U.S. 312, 317 (2015) (per curiam) (“[I]f the circumstances of a case
are only similar to our precedents, then the state court’s decision is not contrary to the
holdings in those cases.”) (internal quotation marks omitted). And Assad does not deny
the Nebraska Supreme Court identified and analyzed the relevant U.S. Supreme Court
precedent and recognized the pertinent distinction between the “denial of counsel
altogether on appeal, which warrants a presumption of prejudice, [and] mere ineffective
assistance of counsel on appeal, which does not.” Robbins, 528 U.S. at 286.

        Indeed, Assad never really argues in his brief that the Nebraska Supreme Court’s
application of those presumption principles is “objectively unreasonable” or otherwise
beyond the pale. Lockyer, 538 U.S. at 75. His argument boils down to his assertion that




                                             12
4:20-cv-03070-RFR-SMB Doc # 14 Filed: 10/26/20 Page 13 of 14 - Page ID # 1456




the Nebraska Supreme Court misapplied those general principles to the unique facts of his
case.

        But “it is not ‘an unreasonable application of’ ‘clearly established Federal law’ for
a state court to decline to apply a specific legal rule that has not been squarely established
by th[e] [Supreme] Court.” Knowles v. Mirzayance, 556 U.S. 111, 122 (2009). “Section
2254(d)(1) provides a remedy for instances in which a state court unreasonably applies
th[e] [Supreme] Court’s precedent; it does not require state courts to extend that precedent
or license federal courts to treat the failure to do so as error.” White, 572 U.S. at 426 (“‘[I]f
a habeas court must extend a rationale before it can apply to the facts at hand,’ then by
definition the rationale was not ‘clearly established at the time of the state-court decision.’”
(quoting Yarborough v. Alvarado, 541 U.S. 652, 666 (2004))). “[W]here the ‘precise
contours’ of the right remain ‘unclear,’ state courts enjoy ‘broad discretion’ in their
adjudication of a prisoner’s claims.” Id. at 424 (quoting Lockyer, 538 U.S. at 76); accord
Yarborough, 541 U.S. at 664 (“The more general the rule, the more leeway courts have in
reaching outcomes in case-by-case determinations.”).

        Based on these principles, the Court concludes Assad has not shown he is entitled
to relief under § 2254(d)(1). If nothing else, fairminded jurists could disagree as to whether
his appellate counsel’s mistakes constructively denied Assad a direct appeal.                See
Harrington, 562 U.S. at 103.

        C.     No Certificate of Appealability
        “[A] state prisoner seeking a writ of habeas corpus” under § 2254 cannot appeal the
denial of his petition without first obtaining a certificate of appealability. Miller-El v.
Cockrell, 537 U.S. 322, 335 (2003) (citing 28 U.S.C. § 2253); Fed. R. App. P. 22(b). This
Court cannot grant such a certificate unless Assad “has made a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To do that, Assad “must
demonstrate that reasonable jurists would find [this] [C]ourt’s assessment of the
constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                               13
4:20-cv-03070-RFR-SMB Doc # 14 Filed: 10/26/20 Page 14 of 14 - Page ID # 1457




Because Assad has not made that showing, the Court will not issue a certificate of
appealability.

III.   CONCLUSION
       Assad’s claim of ineffective assistance of appellate counsel presents a difficult issue
of constitutional law. The Nebraska Supreme Court carefully examined that issue and
concluded the usual Strickland standard applied and Assad failed to prove prejudice.
Regardless of whether that conclusion “was correct, it was clearly not unreasonable.”
Renico v. Lett, 559 U.S. 766, 779 (2010). “AEDPA prevents defendants—and federal
courts—from using federal habeas corpus review as a vehicle to second-guess the
reasonable decisions of state courts.” Id. Accordingly,

       IT IS ORDERED:
       1.        Petitioner Jason Assad’s Petition for a Writ of Habeas Corpus under 28
                 U.S.C. § 2254 (Filing No. 1) is denied.
       2.        This case is dismissed with prejudice.
       3.        No certificate of appealability will issue.
       4.        A separate judgment will be entered in this case.

       Dated this 26th day of October 2020.

                                                     BY THE COURT:



                                                     Robert F. Rossiter, Jr.
                                                     United States District Judge




                                                14
